Citation Nr: 1114230	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of two right ribs.

2.  Entitlement to service connection for residuals of a head injury, to include headaches and dizziness (previously claimed separately as a head injury with secondary headaches and dizziness).

3.  Entitlement to service connection for a left shoulder injury.

4.  Entitlement to special monthly pension (SMP) based on the need for the regular aid and attendance of another person (A&A).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to September 1954.     

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims.  

The Board observes that the Veteran has filed separate claims of entitlement to service connection for a head injury and for headaches and dizziness.  However, in his December 2007 claim for VA benefits, he stated that his headaches and dizziness are secondary to the head injury.  Accordingly, the Board has redenominated the Veteran's claim as entitlement to service connection for residuals of a head injury, to include headaches and dizziness.  

The Veteran was scheduled to appear at the RO to have a personal hearing before the undersigned Acting Veterans Law Judge.  However, the Veteran failed to appear for his hearing, and has not since requested a new hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left shoulder injury and entitlement to SMP are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with a fracture of two right ribs or residuals thereof that is etiologically related to or due to his active military service.

2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed residuals of a head injury, to include headaches and dizziness, and his military service.


CONCLUSIONS OF LAW

1.  A fracture of two right ribs or residuals thereof was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Residuals of a head injury, to include headaches and dizziness, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for residuals of a fracture of two right ribs as well as residuals of a head injury, to include headaches and dizziness.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in December 2007, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, as well as postservice VA and private treatment records.  

The Board notes that it appears that some of the Veteran's service treatment records are not associated with the claims folder.  In connection with previous service connection claims filed by the Veteran, he was advised in a September 1995 letter that his service treatment records were requested, but that he should forward copies of any available service records in his possession.  Additionally, he was advised in a May 1996 letter that his service treatment records were unavailable after requests by the RO, and that he should forward alternative documents in substitution of his service treatment records if he did not have any in his possession.    

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a Veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service treatment records on multiple occasions.  The RO submitted requests to the National Personnel Records Center (NPRC) in September 1995, January 1996, and May 1996, asking for all available military medical records.  In response to the request by the RO, the NPRC forwarded all available records.  Further, the RO requested the Veteran to submit any copies of any military service treatment records he may have.  The Veteran did not submit any copies of service treatment records in response to the RO's request.  There is no indication that any service treatment records not associated with the Veteran's claims folder exist.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  So it is in this case.

In general, VA's duty to assist includes obtaining records from the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The record demonstrates that in June 2008, the RO attempted to obtain the Veteran's SSA records.  In a subsequent June 2008 report, SSA informed VA that it did not have any of the requested records for the Veteran because the records had been destroyed.  Based upon this record, the Board finds that additional attempts to obtain these records, if any, would be futile.

The Board observes that the Veteran was not provided a VA examination and nexus opinion with regard to his claims for residuals of two fractured right ribs and head injury.  Under 38 C.F.R. § 3.159(c)(4) (2010), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide these claims, and that further medical examinations or opinions are not necessary to decide the claims for service connection for residuals of two fractured right ribs and head injury.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the probative and credible evidence does not establish that the Veteran is currently diagnosed with residuals of two fractured right ribs, nor does it establish that the Veteran suffered an event, injury, or disease, in service resulting in his head injury residuals.  With respect to the Veteran's head injury claim, as set forth below, the Board has found the Veteran's allegations concerning the alleged in-service head injury to be inherently contradictory, unreliable and not credible, providing evidence against his own claim.  Facially, the Veteran's available service treatment records do not reflect any evidence which corroborates the claimed head injury.  The Board has considered whether medical opinion reviewing such evidence may be able to discern "markers" of a head injury, but the Veteran's somewhat incredulous story of the head injury could not lead to any probative evidence by any examiner supporting the claim.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.)  Accordingly, VA examinations are not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no probative and credible supporting evidence that the Veteran is either diagnosed with residuals of two fractured right ribs or that he suffered a head injury in service.  

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He failed to appear for his scheduled Board hearing.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for residuals of two fractured right ribs and a head injury.

Service connection for Residuals of Two Fractured Right Ribs

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

As has been explained earlier, it appears that some of the Veteran's service treatment records are not associated with his claims folder.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The Veteran claims entitlement to service connection for residuals of two fractured right ribs, which he contends is due to his military service.  With respect to a current disability, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with two fractured right ribs or residuals thereof.  The Board notes that the evidence of record documents multiple VA and private musculoskeletal evaluations.  Crucially, none of these evaluations indicate any disability pertaining to the Veteran's ribs, to include residuals of an in-service fracture.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain in his ribs), has presented no clinical evidence of a diagnosis of a fracture of two right ribs or residuals thereof.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to two fractured right ribs.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of residuals of two fractured right ribs to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current residual of two fractured right ribs disability.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Because the competent evidence of record does not substantiate a current diagnosis of two fractured right ribs or residuals thereof, the requirement that there be a currently diagnosed disability is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a fracture of two right ribs.  The benefit sought on appeal is accordingly denied.  

Service connection for Residuals of a Head Injury

The law and regulations generally pertaining to service connection claims and unavailable service treatment records has been set forth above and will not be repeated.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

As detailed above, to establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden.  In this case the medical evidence of record indicates diagnoses of peripheral vertigo.  See, e.g., a VA treatment record dated in January 2007.  Accordingly, the requirement for a current disability is arguably satisfied.

Turning to whether there was in-service incurrence of an injury or disease, the Veteran contends that he sustained an injury to his head during military service which caused his current headaches and dizziness.    

As discussed above, some of the Veteran's medical records appear to be missing.  Further, the Board notes that the Veteran is competent to attest to experiencing such injury during service.  See Jandreau, supra  (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).    

However, the Board finds the Veteran's statements to be lacking in probative value and not credible in light of his entire medical history, which indicates no suggestion of treatment for a head injury in-service or for decades thereafter.  The earliest document showing a history by the Veteran of sustaining a head injury dating back to service is in December 2007, when he filed his claim for VA benefits.    Moreover, although the Veteran indicated in the December 2007 statement that he sustained a head injury which caused his current headaches and dizziness, the earliest treatment or diagnosis of headaches or dizziness is in January 2007 when he was diagnosed with vertigo.  This is more than five decades after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  Moreover, the medical evidence of record diagnosing vertigo as well as the Veteran's complaints of headaches indicates that when the Veteran sought treatment for these disabilities, he did not report any in-service head injury.  As such, the Board finds that the medical treatment records are far more probative than the more recent assertions from the Veteran that his current headaches and dizziness have persisted since sustaining an in-service head injury.  

The Board adds that the Veteran filed claims of entitlement to service connection for back and left foot injuries in September 1995.  He made no mention of a head injury or receiving treatment for such.  See the Veteran's claim for VA benefits dated in September 1995.  It strains credulity to the breaking point that if the Veteran in fact had an in-service head injury causing headaches and dizziness as he now claims, he would not have mentioned it when he filed his claims for service connection for back and left foot injuries.

In giving more weight to the contemporaneous medical treatment of record as well as the Veteran's statements when he filed service connection claims in September 1995, the Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R.                  § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of  in-service head injury is not credible in light of both the lack of any post service treatment or complaints of headaches or dizziness until January 2007 and no credible indication of an onset during service.  

Accordingly, the Veteran's recent unsupported and self-serving statements concerning an in-service head injury causing headaches and dizziness and treatment for such are at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than five decades thereafter.  As such, the Veteran's statements are lacking credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service disease or head injury.  The requirement of an in-service incurrence or aggravation of a disease or injury is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss the question of medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed vertigo or any other residuals of a head injury and his military service.  In the absence of in-service disease or injury, it would seem that such medical nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, supra.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, supra; see also Buchanan, supra.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including headaches and dizziness), has presented no clinical evidence of a nexus between the claimed residuals of a head injury and his military service.  Furthermore, the Board has found his statements regarding a history of  an in-service head injury are not credible.  Likewise, the Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his claimed head injury during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current headaches, dizziness, and vertigo.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his claimed residuals of a head injury and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim do not constitute competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had residuals of a head injury continually since service.  However, as mentioned above, the first postservice evidence of complaint of, or treatment for, residuals of a head injury is in January 2007 when he was diagnosed with vertigo.  See a VA treatment record dated in January 2007.  This was more than fifty years after the Veteran left service in September 1954.  

To reiterate, while the Veteran is competent to report headaches and dizziness over the years since service, the Board notes that he did not mention any head injury when he sought medical treatment for headaches, dizziness, and vertigo following discharge from service.  Further, there is no competent medical evidence that the Veteran complained of or was treated for residuals of a head injury for many years after his separation from service.  The Board therefore finds that the Veteran's current statements regarding a continuity of residuals of a head injury since service are not credible.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim also fails on this basis.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a head injury.  The benefit sought on appeal is accordingly denied.

In arriving at this decision, the Board has considered evaluating the Veteran's claim of entitlement to service connection for residuals of a head injury under the new traumatic brain injury criteria.  Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54693, 54,705 (September 23, 2008) (codified as revised at 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2010)). While VA's Schedule for Rating Disabilities has been revised to provide detailed and updated criteria for evaluating and assigning ratings for the residuals of traumatic brain injury which have already been service-connected, those changes do not affect cases such as the Veteran's, where service connection has not yet been established.  In any event, since the Veteran's claim for service connection was received in December 2007, the amended criteria do not apply.  Therefore, the cited changes are not applicable to the Veteran's claim and will not be considered in this decision.


CONTINUED ON FOLLOWING PAGE

ORDER

Entitlement to service connection for residuals of a fracture of two right ribs is denied.

Entitlement to service connection for residuals of a head injury, to include headaches and dizziness, is denied.


REMAND

Service connection for a Left Shoulder Disability

As was noted above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Board finds that a VA medical opinion is necessary with respect to the Veteran's claim of entitlement to service connection for a left shoulder disability prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4).  In particular, the Veteran contends that he injured his left shoulder during service.  The Board notes that the Veteran is competent to attest to experiencing an injury to his left shoulder.  See Jandreau, supra.  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of an in-service left shoulder injury.  The Board adds that the Veteran's available service treatment records document treatment for a left shoulder sprain in December 1952 while the Veteran served aboard the USS Pittsburgh.  Accordingly, the Board finds that the Veteran's report of in-service left shoulder injury is credible, and evidence of an in-service injury is therefore met.

None of the medical records currently associated with the Veteran's VA claims file offer an opinion as to a possible causal relationship between the Veteran's left shoulder disability and his period of military service.  

The duty to assist requires that a medical opinion be provided when necessary to decide a claim.  Because the evidence of record does not include a medical opinion based on a complete review of the Veteran's claims file that discusses the likelihood that the Veteran's current left shoulder disability was incurred in or aggravated by his active service, the Board concludes that a VA medical opinion is needed in order to render a decision in this case.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].  

An additional factor that needs to be considered is the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The Board cannot exclude the possibility that the Veteran exhibited a left shoulder disability during the pendency of this appeal that had resolved.  In the event that further VA examinations do not show a current left shoulder disability, the type of scenario addressed under McClain must be addressed on examination as well.

SMP

The issue of entitlement to SMP based on the need for the regular aid and attendance of another person is inextricably intertwined with the claim of entitlement to service connection for a left shoulder disability.  In other words, if the Veteran's left shoulder disability claim is granted, this may impact the SMP claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Action on the Veteran's SMP claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's left shoulder disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner should indicate in his/her report that the claims file was reviewed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to render an opinion as to the following:

a. Whether the Veteran currently suffers from a left shoulder disability; and
 
b. If the Veteran currently suffers from a left shoulder disability, whether it is at least as likely as not (50 percent or greater) that the Veteran's left shoulder disability is related to his military service, to include in-service shoulder injury. 

All tests and studies deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


